COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00120-CV


IN RE FIRST TEXAS BHC, INC.                                         RELATORS
AND SOUTHWEST BANK


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and

emergency motion for temporary relief and is of the opinion that relief should be

denied.   Accordingly, relators’ petition for writ of mandamus and emergency

motion for temporary relief is denied.

      Relators shall pay all costs of this original proceeding, for which let

execution issue.

                                               PER CURIAM

PANEL: MEIER, DAUPHINOT, and WALKER, JJ.

      1
       See Tex. R. App. P. 47.4, 52.8(d).
DELIVERED: March 31, 2011




                            2